Cockrill, C. J. The demurrer to the bill raises the question of the jurisdiction of a court of equity to enforce the collection of a claim probated against the estate of a deceased debtor which is still in course of administration, out of lands belonging to the estate. The jurisdiction of courts of equity in probate matters is more restricted in this State than it was under the English rule before the establishment of our probate system, and it is less liberal than is now exercised by many of the States. See 3 Pom. Eq., sec. 1154 et seq. With us the Probate Court has exclusive jurisdiction in the matter of the administration of the estates of decedents (Art. 7, sec. 34, Const., 1874); and it has been frequently determined by this court that equity has no power to lift the administration out of the Probate Court for the purpose of proceeding with it. Reinhardt v. Gartrell, 33 Ark., 727; West v. Waddell, id., 575; Mock v. Pleasants, 34 id., 63; Shegogg v. Perkins, id., 117; Flash, Lewis & Co. v. Gresham. 36 id., 529; Hankins v. Layne, 48 Ark., 544.  adm inistkaEquUatie juThe equitable jurisdiction over the subject with us is not concurrent; it is rather auxilliary or ancillary and corrective, and can be exercised only when the relief afforded by the Probate Court is impei'fect or inadequate, or where its px'oceedings have miscarried through fraud, accident or mistake. There must be some special ground of exclusive equitable cognizance to warrant the interference of equity with the course of an administration. “Courts of probate are not courts of chancery” as was said in Jones v. Graham, 36 Ark., 383, 405, and they are not provided with the machinery to adjust the complicated matters with which equity deals. Hall v. Brewer, 40 Ark., 433. But they have power for all the ordinary purposes of administration, and the jurisdiction of equity exists only in matters which lie outside of or beyond their reach. Thus, they have no power to foreclose a mortgage on a decedent’s lands, or to uncover assets to facilitate a sale where the debtor has fraudulently disposed of property in his lifetime. The powers of equity may be invoked for these purposes. Jackson v. McNabb, 39 Ark., 111; Simms v. Richardson & May, 32 id., 297. The-right of the creditor to proceed in equity against the heir who has received his ancestor’s estate, for satisfaction of a claim which has accrued after the time limited for authenticating it, or after the close of the administration (see cases cited in Hall v. Brewer, sup.), or even where the administration is closed without paying a probated claim (Wilson v. Hanks, 13 Ark., 559,) is a farther illustration of the inadequacy of the remedy afforded by the Probate Court. And in Hall v. Brewer, sup., where a creditor who had been deferred by litigation and succeeded in having his claim allowed by the Probate Court only after the other debts had been paid, the estate otherwise fully administered, the personalty exhausted and the lands surrendered to the devisees, was allowed to resort to equity to enforce his allowance against the lands of which his debtor died seized. But in that case the devisees had conveyed portions of the lands to various parties, and the jurisdiction of equity rests upon the ground that the Probate Courtis not provided with the machinery to adjust the complicated questions of priorities and the rights to contribution and marshaling of assets that arose between the several claimants. These constituted a distinct ground of exclusive equitable cognizance. But there is nothing of the sort in this case. The real estate in question upon the death of Mrs. Watkins descended to her heirs subject to the husband’s estate by curtesy, and the charge for the payment of the debt which the appellee established at law against her administrator. The bare fact that the life tenant has acquired the reversion by purchase from the surviving heir, and disposed of the entire estate, does not oust the Probate Court of its power to sell (Howell v. Duke, 40 Ark., 102; Garibaldi v. Jones, 48 Ark., 230), or afford any reason for the interposition of equity. Turner, by the allegations of the bill, stands simply in the shoes of Watkins, the husband of the deceased debtor, and holds his life estate with whatever other estate he may have owned. The Probate Court has ample power to order the administrator to sell whatever interest in the land held by him was subject to the payment of Mrs. Watkins’ debts in the hands of her husband, and the creditor must resort to that tribunal for his remedy. To permit equity to interfere for the purpose of selling the lands without some special reason, would be to allow it to exercise concurrent jurisdiction with the Probate Court in the administration of the estate. But that is not permissible under our system. This view “undoubtedly conforms to the prevailing rule,” says Mr. Pomeroy, 3 Eq., sec. 1154, p. 107n, “in the great majority of States where power to sell land under the direction and control of the Probate Court is given to an administrator.” Rogers v. Rennard, 54 Tex., 30; Davenport v. Ogg, 15 Kans., 363. It is a matter of regret that this litigation cannot be ended here. It is thirty years since the appellee first brought suit to collect the demand which he is now seeking to enforce, and it has twice before been before this court. Watkins v. Rogers, 21 Ark., 298; Holland as Adm'r. v. Rogers, 33 id., 251. But the power vested by the Constitution exclusively in the Probate Court cannot be borrowed by another tribunal for the purpose of expediting his cause. The decree must be reversed and the cause remanded, with instructions to sustain the demurrer to the bill.